Order, Supreme Court, New York County (Charles E. Ramos, J.), entered January 9, 2006, which denied plaintiffs’ motion for partial summary judgment, unanimously affirmed, with costs.
The subject option agreement is clear and unambiguous in requiring that defendant purchaser exercise the option “by delivering written notice thereof’ to plaintiff seller. However, the e-mail that plaintiffs claim was an exercise of the option does not state that defendant was therein exercising the option. As the e-mail does not strictly comply with the terms of the option agreement, it cannot be said as a matter of law that defendant exercised the option (see Tauber v Bankers Trust Co., 230 AD2d 312, 319 [1997], lv dismissed 91 NY2d 887 [1998]). Concur—Mazzarelli, J.E, Andrias, Saxe, Williams and Malone, JJ.